Citation Nr: 1815832	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-28 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Whether the Veteran is competent to manage disbursement of funds from the VA without limitations.


REPRESENTATION

The Veteran represented by:  Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2018, the Veteran failed to appear for a Board videoconference hearing without good cause.  Consequently, his hearing request is withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of whether the Veteran is competent to manage disbursement of funds from the VA without limitations is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  June 2014 Veteran's Application for Increased Compensation Based on Unemployability.

The Board notes the Veteran expressly raised the issue of TDIU in a June 2014 Veteran's Application for Increased Compensation Based on Employability.  However, prior to that time, it was reasonably raised by the evidence of record during the adjudicatory process of his increased disability rating claims for chronic lumbar strain and left knee patellofemoral syndrome.  See February 2012 Back Conditions VA Examination Report; February 2012 Knee and Lower Leg Conditions VA Examination Report; January 2012 Veteran's Supplement Claim for Compensation (the Veteran initiated increased disability rating claims for chronic lumbar strain and left knee patellofemoral syndrome, which was received by the RO on January 25, 2012).  As such, the issue of TDIU became part and parcel of his increased disability rating claims for chronic lumbar strain and left knee patellofemoral syndrome.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the relevant timeframe for consideration is from January 2011 to the present.  See 38 U.S.C. § 5110 (2012) (if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received).  

During the pertinent time period, the Veteran has been service-connected for chronic lumbar strain with a 10 percent disability rating; and left knee patellofemoral syndrome with a 10 percent disability rating.  See September 2016 Rating Decision Codesheet.  Consequently, at no time during the relevant period did he meet the minimum disability rating percentage threshold for schedular TDIU consideration.  38 C.F.R. § 4.16(a).  

Nevertheless, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  38 C.F.R. § 4.16(b).  Rather, the Board may only consider whether referral for extraschedular TDIU to the Director, Compensation Service is appropriate. 

A review of the claims file shows the Veteran is presently unemployed.  See April 2014 VA Mental Health Evaluation and Management Consult.  Still, the sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show the veteran is incapable of performing the physical and mental acts required by employment by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this context, appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, as detailed below, the Veteran has been diagnosed with schizophrenia, which has significantly impaired his ability to perform the mental acts required by employment.  Unfortunately, the RO denied his service connection claim for schizophrenia and post-traumatic stress disorder in July 2015.  July 2015 Rating Decision.  As he is not service-connected for either acquired psychiatric disorder, it is impermissible for the Board to consider the occupational impairment resulting from them for TDIU purposes.  38 C.F.R. §§ 3.341(a), 4.16(b); see also Van Hoose, supra. 

Similarly, the Board notes the Veteran has been denied service connection for a wide range of other disabilities; a gastrointestinal disability; fatigue due to environmental hazards; black outs due to environmental hazards; a neurological disability; sleep disorder; asbestosis; loss of smell; tinnitus; hearing loss of the left ear; right and left foot disabilities; right and left ankle disabilities; a right knee disability; an upper back strain; right and left hand disabilities; right and left elbow disabilities; right and left shoulder disabilities; as well as unspecified chronic pain.  See September 2009 Rating Decision Codesheet.  Again, as he is not service-connected for any of these conditions, the Board is prohibited from considering the occupational impairment resulting from them for TDIU purposes.  38 C.F.R. 
§§ 3.341(a), 4.16(b); see also Van Hoose, supra. 
Thus, the Board focuses on the occupational impairment stemming from the Veteran's chronic lumbar strain and left knee patellofemoral syndrome.  With respect to his chronic lumbar strain, the Veteran underwent a VA examination in February 2012.  February 2012 Back Conditions VA Examination Report.  During this examination, he complained of pain with prolonged sitting or standing.  The pain lasted anywhere between 20 minutes to hours.  He reported flare-up episodes that occurred with bending over or heavy lifting, but they lasted for few minutes at a time.  During these few minutes, he is unable to do anything.  

Range of motion (ROM) testing showed no limitation of motion with flexion, extension, lateral flexion to the right or left, or lateral rotation to the right or left.  However, the Veteran demonstrated objective evidence of painful motion with each motion tested.  Following repetitive use testing, while no additional limitation of motion was exhibited, he displayed less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  In the end, the VA examiner concluded there was some limitation of daily living activities because he was unable to lift more than 20 pounds.  While his ability to stand was limited to 15 to 20 minutes at a time and ability to sit was limited to five to 10 minutes at a time, there were no limitations with walking. 

The Veteran was examined again by the VA in August 2014.  August 2014 Back Conditions VA Examination Report.  At that time, he reported constant back pain, which made it harder to bend forward.  Lifting heavy objects increased the pain.  Unlike in February 2012, he denied any flare-up episodes that impacted the function of his lumbar spine.  

Upon ROM testing, the Veteran, again, demonstrated no limitation of motion with flexion, extension, lateral flexion to either the right or left, or lateral rotation to either the right or left.  Of note, this time, he did not exhibit any objective evidence of painful motion with any of these motions.  Furthermore, he was able to perform repetitive use testing without any limitation of motion or function.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  In terms of functional impact, the VA examiner opined that his chronic lumbar strain would prevent him from bending over or sitting for long periods of time, and require him to sit in a certain manner to decrease the pain.  

When compared to the February 2012 VA examination, it appears the Veteran's chronic lumbar strain improved over time; there was no longer pain with any of the motions tested; and no functional impairment following repetitive use testing.  More recent VA treatment records indicate further improvement with respect to the frequency of pain.  See June 2017 VA Primary Care Note (the Veteran reported intermittent low back pain); June 2017 VA Mental Health Note (the Veteran reported occasional low back pain).

In regard to the Veteran's left knee patellofemoral syndrome, he was also afforded a VA Examination in February 2012.  February 2012 Knee and Lower Leg Conditions VA Examination.  During the examination, he reported experiencing constant left knee pain, swelling, popping, grinding, locking, and buckling.  He stated he experienced flare-up episodes, which last for a few minutes, during which he was unable to do anything.  

The VA examiner documented that ROM testing showed normal flexion and extension, without any objective evidence of painful motion.  Further, repetitive use testing did not cause any limitation of motion or function.  The VA examiner found there was some limitation of daily living activities because the Veteran was unable to lift more than 20 pounds.  While his ability to stand was limited to 15 to 20 minutes at a time and ability to sit was limited to five to 10 minutes at a time, there were no limitations with walking. However, he would have difficulty going up and down stairs as well as with squatting and kneeling. 

The Veteran was examined once more by the VA in August 2014.  August 2014 Knee and Lower Leg Conditions VA Examination Report.  At that time, he relayed suffering from constant knee pain as well as popping noises.  Periodically, he lost his balance and experienced swelling.  When he lifted something, it increased the pain in his knee.  However, he denied any flare-up episodes that impacted his functional ability.  

Following ROM testing, the Veteran displayed no limitation of motion with flexion or extension.  Significantly, the VA examiner found no objective evidence of painful motion with either motion.  He was able to perform repetitive use testing without any limitation of motion or function.  Aside from crepitus on motion of the left knee joint and movements of the patella, there were no other pertinent physical findings, complications, conditions, signs or symptoms.  In terms of functional impact, the VA examiner noted he would not be able to engage in physical sports, such as soccer, kick ball, swimming.  

Similar to his chronic lumbar strain, the Veteran's left knee patellofemoral syndrome appears to have improved over time.  Of importance, the physical limitations assessed by the  August 2014 VA examiner are significantly less than the February 2012 VA examiner's assessment.  More recent VA treatment records indicate further improvement with respect to the frequency of pain and popping of the knee.  See June 2017 VA Primary Care Note (the Veteran reported some popping in his left knee); June 2017 VA Mental Health Note (the Veteran reported occasional left knee pain).

The Board acknowledges there is no singular VA examination addressing the combined effects of the Veteran's service-connected disability.  Nonetheless, the Board finds the evidence detailed above provides adequate evidence to evaluate the combined effects of his chronic lumbar strain and left knee patellofemoral syndrome because it includes his relevant lay statements, pertinent physical findings, as well as an assessment of the functional impact of each disability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) (holding that regulations place the responsibility for the ultimate TDIU determination on the VA).

Based on the above, the Board finds that while the Veteran's chronic lumbar strain and left knee patellofemoral syndrome would prohibit strenuous physical labor, physical labor is not precluded altogether and sedentary labor would not be prohibited; at worst he can lift up to 20 pounds; while his ability to stand and sit is limited, his ability to walk is not; and he retains full ROM of the left knee and lumbar spine.  Moreover, his primary symptom of pain for both disabilities has improved over time, from constant to intermittent. 
Next the Board determines whether the Veteran's employment history, educational and vocational attainment, and any other relevant factors would prevent him from securing or following a substantially gainful occupation given the physical limitations noted above.  38 C.F.R. § 4.16(b); see also Ferraro, supra.

With respect the Veteran's employment history, the Board notes his statements have been varied and inconsistent.  In his June 2008 Veteran's Application for Compensation and/or Pension, while he indicated he was self-employed, it appears he was not actually self-employed because he stated he was working for L.C. Plumbing Company.  He worked for L.C. Plumbing Company prior to enlistment from January 1998 to January 2000, as well as post-separation.  Also, prior to enlistment, he worked as an assistant pantry manager for a large retail company from January 1997 to August 2000.  However, in his Social Security Administration (SSA) Work History Report he listed just one construction position from 1999 to 2000.  

In service, the Veteran's military occupational specialty was as a field radio operator.  DD Form 214.  Post-separation, he reported working as a heavy equipment operator in the summer of 2005, and as a meat packer for one month in 2006.  SSA Work History Report.  In his June 2014 Veteran's Application for Increased Compensation Based on Unemployability, he stated he last worked full-time in August 2004, as a forklift driver.  Of note, a December 2009 VA Addiction Severity Index Note indicated he has held at least one semi-skilled position.  

In terms of education and training, the Board notes the Veteran has a high school diploma and approximately 20 college credits.  December 2009 VA Addiction Severity Index Note (10 college credits from high school and nine to 10 college credits online).  According to his June 2014 Veteran's Application for Increased Compensation Based on Unemployability some of his education and training related to accounting and business management, which he was able to obtain through courses online.

Although the Veteran's employment history shows that his tendency was to obtain more physical employment, it also reveals that he has managerial experience, knowledge of radio operations, and has engaged in semi-skilled labor.  His work history in conjunction with some college level education/training in accounting and business management, and sufficient computer skills to enable online learning, the Board finds that his employment history, educational and vocational attainment, or any other similar factor would not impede him from securing or following a substantially gainful occupation in light of his physical limitations. 

As a disability rating in it of itself recognizes the impairment makes it difficult to obtain and keep employment, in order for a veteran to prevail on a claim of TDIU the record must reflect some factor that takes his case outside the norm.  See Van Hoose, supra; see also 38 C.F.R. §§ 3.321(a), 4.1 (2017) (the rating schedule represents as far as can practicably be determined the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations).  In this instance, the preponderance of the evidence does not establish any factor that takes the Veteran's case outside the norm to warrant referral to the Director, Compensation Service, for extraschedular TDIU consideration.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 


ORDER

Entitlement to TDIU is denied.


REMAND

The Veteran contends that he is competent to manage his disbursement of funds from the VA without limitations.  See October 2016 Notice of Disagreement; October 2017 VA Form 9.

In a September 2016 rating decision, the RO determined the Veteran was  incompetent based on the findings of a February 25, 2014 VA examination as noted in its earlier July 2015 rating decision, proposing an incompetency determination.  However, the Board notes, there is no information of record from a February 2014 VA examination.  Rather, there is a February 25, 2015 PTSD VA Examination Report contained in the claims file.  Given the month, date, and substantive conclusion referenced by the RO are similar to the February 25, 2015 PTSD VA Examination Report the Board finds it is likely to be a typographical error in the July 2015 rating decision.  

Upon examination, the February 2015 VA examiner determined the applicable diagnosis was schizophrenia.  In doing so, the VA examiner documented the Veteran presented with poor grooming and hygiene; body odor was apparent.  Although he was oriented to date, he was not oriented to the day of the week, place, situation, or person.  Not only was his speech not normal in rate, rhythm, or volume, it was also illogical, disorganized, and difficult to follow.  His mood was "down" with a blunted affect.  His thought processes were generally loose.  Throughout the examination, he periodically brought up nonsensical topics.  He was unable to answer simple questions like how often he sees his children.  His response to questions was extremely poor, and included words that had no relation to the question posed.  While he denied suicidal or homicidal ideation, he reported experiencing regular auditory and visual hallucinations of spirits that speak to him.  His judgment was poor and insight was altogether absent.  In the end, the VA examiner concluded there was total occupational and social impairment and that he was not capable of managing his own financial affairs.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

A more recent August 2017 VA Mental Health Note suggests some improvement in the Veteran's psychiatric symptomatology.  Although the VA treatment provider noted he has been suffering from acute psychotic symptoms, to include suicidal and homicidal ideation at times, the VA treatment provider also indicates he presented willingly for an injection of psychiatric medication, which helped to stabilize him previously.  He appeared for the appointment generally kempt.  He was cooperative and appropriate.  While his volume was low and he demonstrated poor enunciation at times, his rate of speech rate was within normal limits.  He exhibited a fair mood and an affect that brightened easily.  His thought content was without suicidal or homicidal ideation.  Of note, he endorsed decreased audio hallucinations, and there was no reference to continued visual hallucinations.  However, his thought processes were loosely organized and memory was poor.  There appeared to be an improvement in both judgement and insight; judgement was found to be marginal, while his insight poor.  Unfortunately, the VA treatment provider did not include an assessment as to his ability to manage his own financial affairs.

Given the presumption in favor of competency, the evidence must be clear, convincing, and leave no doubt as to the Veteran's competency.  In light of the improvement suggested by the August 2017 VA Mental Health Note, the Board finds a remand is necessary for a VA examination addressing his competency.  
38 C.F.R. §§ 3.102, 3.353 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate medical professional to determine whether he is competent to manage disbursement of funds from the VA without limitations.  

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


